                                                                                    1   Steven P. Warner (SBN 159404)                Note changes made by the Court at 7.2(d)
                                                                                        Email: swarner@reedsmith.com
                                                                                    2   REED SMITH LLP
                                                                                        355 South Grand Avenue, Suite 2900
                                                                                    3   Los Angeles, CA 90071-1514
                                                                                        Telephone: +1 213 457 8000
                                                                                    4   Facsimile: +1 213 457 8080
                                                                                    5   Attorneys for Defendant
                                                                                        SYNCHRONY BANK
                                                                                    6
                                                                                    7
                                                                                    8                         UNITED STATES DISTRICT COURT
                                                                                    9                       CENTRAL DISTRICT OF CALIFORNIA
                                                                                   10                                    SOUTHERN DIVISION
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                        BRIAN WEITZ,                             Case No.: 8:20-cv-01488-JLS-KES
                                                                                   12
                                                                                                            Plaintiff,           [Hon. USDC Judge Josephine L. Staton]
REED SMITH LLP




                                                                                   13                                            [Hon. Mag. Judge Karen E. Scott]
                                                                                        vs.
                                                                                   14                                            ORDER RE STIPULATED
                                                                                        SYNCHRONY BANK, a Utah                   PROTECTIVE ORDER
                                                                                   15   corporation, and DOES 1-10,
                                                                                        inclusive,                               Complaint Filed: August 11, 2020
                                                                                   16
                                                                                                            Defendants.
                                                                                   17
                                                                                   18
                                                                                   19
                                                                                   20 1.      A. PURPOSES AND LIMITATIONS
                                                                                   21         Discovery in this action is likely to involve production of confidential,
                                                                                   22 proprietary, or private information for which special protection from public disclosure
                                                                                   23 and from use for any purpose other than prosecuting this Action may be warranted.
                                                                                   24 Accordingly, the parties hereby stipulate to and petition the Court to enter the following
                                                                                   25 Stipulated Protective Order. The parties acknowledge that this Order does not confer
                                                                                   26 blanket protections on all disclosures or responses to discovery and that the protection
                                                                                   27 it affords from public disclosure and use extends only to the limited information or items
                                                                                   28 that are entitled to confidential treatment under the applicable legal principles.
                                                                                                                            -1-
                                                                                                               STIPULATED PROTECTIVE ORDER
                                                                                    1
                                                                                    2         B. GOOD CAUSE STATEMENT
                                                                                    3         This action is likely to involve confidential financial and proprietary information
                                                                                    4 relating to the confidential information and business practices and policies of Defendant
                                                                                    5 Synchrony Bank (“Synchrony”) and confidential information relating to Plaintiff Brian
                                                                                    6 Weitz (“Plaintiff”) for which special protection from public disclosure and from use for
                                                                                    7 any purpose other than the litigation of this Action is warranted. Such confidential and
                                                                                    8 proprietary materials and information consist of, among other things, confidential
                                                                                    9 financial information, information regarding confidential business practices, or other
                                                                                   10 confidential research, development, or commercial information, information otherwise
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 generally unavailable to the public, or which may be privileged or otherwise protected
                                                                                   12 from disclosure under state or federal statutes, court rules, case decisions, or common
REED SMITH LLP




                                                                                   13 law.    Accordingly, to expedite the flow of information, to facilitate the prompt
                                                                                   14 resolution of disputes over confidentiality of discovery materials, to adequately protect
                                                                                   15 information the parties are entitled to keep confidential, to ensure that the parties are
                                                                                   16 permitted reasonable necessary uses of such material in preparation for and in the
                                                                                   17 conduct of trial, to address their handling at the end of the Action, and serve the ends of
                                                                                   18 justice, a protective order for such information is justified in this matter. It is the intent
                                                                                   19 of the parties that information will not be designated as confidential for tactical reasons
                                                                                   20 and that nothing be so designated without a good faith belief that it has been maintained
                                                                                   21 in a confidential, non-public manner, and there is good cause why it should not be part
                                                                                   22 of the public record of this case.
                                                                                   23 2.      DEFINITIONS
                                                                                   24         2.1    Action: the present lawsuit, entitled Brian Weitz v. Synchrony Bank, United
                                                                                   25 States District Court for the Central District of California, Southern Division, case
                                                                                   26 number 8:20-cv-01488-JVS-KE.
                                                                                   27         2.2    Challenging Party: a Party or Non-Party that challenges the designation
                                                                                   28 of information or items under this Order.
                                                                                                                            -2-
                                                                                                                STIPULATED PROTECTIVE ORDER
                                                                                    1        2.3    “CONFIDENTIAL” Information or Items: information (regardless of how
                                                                                    2 it is generated, stored or maintained) or tangible things that qualify for protection under
                                                                                    3 Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
                                                                                    4 Statement.
                                                                                    5        2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
                                                                                    6 support staff).
                                                                                    7        2.5    Designating Party: a Party or Non-Party that designates information or
                                                                                    8 items that it produces in disclosures or in responses to discovery as
                                                                                    9 “CONFIDENTIAL.”
                                                                                   10        2.6    Disclosure or Discovery Material: all items or information, regardless of
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 the medium or manner in which it is generated, stored, or maintained (including, among
                                                                                   12 other things, testimony, transcripts, and tangible things), that are produced or generated
REED SMITH LLP




                                                                                   13 in disclosures or responses to discovery in this matter.
                                                                                   14        2.7    Expert: a person with specialized knowledge or experience in a matter
                                                                                   15 pertinent to the arbitration who has been retained by a Party or its counsel to serve as
                                                                                   16 an expert witness or as a consultant in this Action.
                                                                                   17        2.8    House Counsel: attorneys who are employees of a party to this Action.
                                                                                   18 House Counsel does not include Outside Counsel of Record or any other outside
                                                                                   19 counsel.
                                                                                   20        2.9    Non-Party: any natural person, partnership, corporation, association, or
                                                                                   21 other legal entity not named as a Party to this action.
                                                                                   22        2.10 Outside Counsel of Record: attorneys who are not employees of a party to
                                                                                   23 this Action but are retained to represent or advise a party to this Action and have
                                                                                   24 appeared in this Action on behalf of that party or are affiliated with a law firm which
                                                                                   25 has appeared on behalf of that party, and includes support staff.
                                                                                   26        2.11 Party: any party to this Action, including all of its officers, directors,
                                                                                   27 employees, consultants, retained experts, and Outside Counsel of Record (and their
                                                                                   28 support staffs).
                                                                                                                           -3-
                                                                                                               STIPULATED PROTECTIVE ORDER
                                                                                    1        2.12 Producing Party: a Party or Non-Party that produces Disclosure or
                                                                                    2 Discovery Material in this Action.
                                                                                    3        2.13 Professional Vendors: persons or entities that provide litigation support
                                                                                    4 services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                                                                    5 demonstrations, and organizing, storing, or retrieving data in any form or medium) and
                                                                                    6 their employees and subcontractors.
                                                                                    7        2.14 Protected Material: any Disclosure or Discovery Material that is
                                                                                    8 designated as “CONFIDENTIAL.”
                                                                                    9        2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
                                                                                   10 from a Producing Party.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 3.     SCOPE
                                                                                   12        The protections conferred by this Stipulation and Order cover not only Protected
REED SMITH LLP




                                                                                   13 Material (as defined above), but also (1) any information copied or extracted from
                                                                                   14 Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
                                                                                   15 Material; and (3) any testimony, conversations, or presentations by Parties or their
                                                                                   16 Counsel that might reveal Protected Material.
                                                                                   17        Any use of Protected Material at trial shall be governed by the orders of the Court.
                                                                                   18 This Order does not govern the use of Protected Material at the trial.
                                                                                   19 4.     DURATION
                                                                                   20        Even after final disposition of this Action, the confidentiality obligations imposed
                                                                                   21 by this Order shall remain in effect until a Designating Party agrees otherwise in writing
                                                                                   22 or a court order otherwise directs. Final disposition shall be deemed to be the later of
                                                                                   23 (1) dismissal of all claims and defenses in this Action, with or without prejudice; and
                                                                                   24 (2) final judgment or award herein after the completion and exhaustion of all appeals,
                                                                                   25 rehearings, remands, trials, or reviews of this Action, including the time limits for filing
                                                                                   26 any motions or applications for extension of time pursuant to applicable law.
                                                                                   27 5.     DESIGNATING PROTECTED MATERIAL
                                                                                   28        5.1    Exercise of Restraint and Care in Designating Material for Protection.

                                                                                                                           -4-
                                                                                                               STIPULATED PROTECTIVE ORDER
                                                                                    1 Each Party or Non-Party that designates information or items for protection under this
                                                                                    2 Order must take care to limit any such designation to specific material that qualifies
                                                                                    3 under the appropriate standards. The Designating Party must designate for protection
                                                                                    4 only those parts of material, documents, items, or oral or written communications that
                                                                                    5 qualify so that other portions of the material, documents, items, or communications for
                                                                                    6 which protection is not warranted are not swept unjustifiably within the ambit of this
                                                                                    7 Order.
                                                                                    8        Mass, indiscriminate, or routinized designations are prohibited. Designations
                                                                                    9 that are shown to be clearly unjustified or that have been made for an improper purpose
                                                                                   10 (e.g., to unnecessarily encumber the case development process or to impose
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 unnecessary expenses and burdens on other parties) may expose the Designating Party
                                                                                   12 to sanctions.
REED SMITH LLP




                                                                                   13        If it comes to a Designating Party’s attention that information or items that it
                                                                                   14 designated for protection do not qualify for protection, that Designating Party must
                                                                                   15 promptly notify all other Parties that it is withdrawing the inapplicable designation.
                                                                                   16        5.2      Manner and Timing of Designations. Except as otherwise provided in this
                                                                                   17 Order (see, e.g., section 5.2(b) below), or as otherwise stipulated or ordered, Disclosure
                                                                                   18 or Discovery Material that qualifies for protection under this Order must be clearly so
                                                                                   19 designated before the material is disclosed or produced.
                                                                                   20        Designation in conformity with this Order requires:
                                                                                   21                 (a)   for information in documentary form (e.g., paper or electronic
                                                                                   22 documents, but excluding transcripts of depositions or other pretrial or trial
                                                                                   23 proceedings), that the Producing Party affix at a minimum, the legend
                                                                                   24 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
                                                                                   25 contains protected material. If only a portion or portions of the material on a page
                                                                                   26 qualifies for protection, the Producing Party also must clearly identify the protected
                                                                                   27 portion(s) (e.g., by making appropriate markings in the margins).
                                                                                   28
                                                                                                                            -5-
                                                                                                                STIPULATED PROTECTIVE ORDER
                                                                                    1               (b)   A Party or Non-Party that makes original documents available for
                                                                                    2 inspection need not designate them for protection until after the inspecting Party has
                                                                                    3 indicated which documents it would like copied and produced. During the inspection
                                                                                    4 and before the designation, all of the material made available for inspection shall be
                                                                                    5 deemed confidential. After the inspecting Party has identified the documents it wants
                                                                                    6 copied and produced, the Producing Party must determine which documents, or portions
                                                                                    7 thereof, qualify for protection under this Order. Then, before producing the specified
                                                                                    8 documents, the Producing Party must affix the “CONFIDENTIAL legend” to each page
                                                                                    9 that contains Protected Material. If only a portion or portions of the material on a page
                                                                                   10 qualifies for protection, the Producing Party also must clearly identify the protected
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 portion(s) (e.g., by making appropriate markings in the margins).
                                                                                   12               (c)   for testimony given in depositions that the Designating Party
REED SMITH LLP




                                                                                   13 identify the Disclosure or Discovery Material on the record, before the close of the
                                                                                   14 deposition all protected testimony.
                                                                                   15               (d)   for information produced in some form other than documentary and
                                                                                   16 for any other tangible items, that the Producing Party affix in a prominent place on the
                                                                                   17 exterior of the container or containers in which the information is stored the legend
                                                                                   18 “CONFIDENTIAL.”          If only a portion or portions of the information warrants
                                                                                   19 protection, the Producing Party, to the extent practicable, shall identify the protected
                                                                                   20 portion(s).
                                                                                   21        5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
                                                                                   22 failure to designate qualified information or items does not, standing alone, waive the
                                                                                   23 Designating Party’s right to secure protection under this Order for such material. Upon
                                                                                   24 timely correction of a designation, the Receiving Party must make reasonable efforts to
                                                                                   25 assure that the material is treated in accordance with the provisions of this Order.
                                                                                   26 6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                                                                   27        6.1    Timing of Challenges.       Any Party or Non-Party may challenge a
                                                                                   28 designation of confidentiality at any time that is consistent with the Court’s Scheduling
                                                                                                                          -6-
                                                                                                              STIPULATED PROTECTIVE ORDER
                                                                                    1 Order.
                                                                                    2        6.2     Meet and Confer. The Challenging Party shall meet and confer with the
                                                                                    3 other party prior to challenging a designation of confidentiality.
                                                                                    4        6.3     Joint Stipulation. Any challenge submitted to the Court shall be via a joint
                                                                                    5 stipulation.
                                                                                    6        6.4     The burden of persuasion in any such challenge proceeding shall be on the
                                                                                    7 Designating Party.      Unless the Designating Party has waived or withdrawn the
                                                                                    8 confidentiality designation, all parties shall continue to afford the material in question
                                                                                    9 the level of protection to which it is entitled under the Producing Party’s designation
                                                                                   10 until the Court rules on the challenge.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 7.     ACCESS TO AND USE OF PROTECTED MATERIAL
                                                                                   12        7.1     Basic Principles. A Receiving Party may use Protected Material that is
REED SMITH LLP




                                                                                   13 disclosed or produced by another Party or by a Non-Party in connection with this Action
                                                                                   14 only for prosecuting, defending, or attempting to settle this Action. Such Protected
                                                                                   15 Material may be disclosed only to the categories of persons and under the conditions
                                                                                   16 described in this Order. When the Action has been terminated, a Receiving Party must
                                                                                   17 comply with the provisions of section 13 below (FINAL DISPOSITION).
                                                                                   18        Protected Material must be stored and maintained by a Receiving Party at a
                                                                                   19 location and in a secure manner that ensures that access is limited to the persons
                                                                                   20 authorized under this Order.
                                                                                   21        7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
                                                                                   22 ordered by the Court or permitted in writing by the Designating Party, a Receiving Party
                                                                                   23 may disclose any information or item designated “CONFIDENTIAL” only to:
                                                                                   24                (a)   the Receiving Party’s Outside Counsel of Record in this Action, as
                                                                                   25 well as employees of said Outside Counsel of Record to whom it is reasonably
                                                                                   26 necessary to disclose the information for this Action;
                                                                                   27                (b)   the officers, directors, and employees (including House Counsel) of
                                                                                   28 the Receiving Party to whom disclosure is reasonably necessary for this Action;
                                                                                                                           -7-
                                                                                                               STIPULATED PROTECTIVE ORDER
                                                                                    1              (c)    Experts (as defined in this Order) of the Receiving Party to whom
                                                                                    2 disclosure is reasonably necessary for this Action and who have signed the
                                                                                    3 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                                                    4              (d)    the Court and its staff;
                                                                                    5              (e)    court reporters and their staff;
                                                                                    6              (f)    professional jury or trial consultants, mock jurors, and Professional
                                                                                    7 Vendors to whom disclosure is reasonably necessary for this Action and who have
                                                                                    8 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                                                    9              (g)    the author or recipient of a document containing the information or
                                                                                   10 a custodian or other person who otherwise possessed or knew the information;
                 A limited liability partnership formed in the State of Delaware




                                                                                   11              (h)    during their depositions, witnesses, and attorneys for witnesses, in
                                                                                   12 the Action to whom disclosure is reasonably necessary provided: (1) the deposing party
REED SMITH LLP




                                                                                   13 requests that the witness sign the form attached as Exhibit A hereto; and (2) they will
                                                                                   14 not be permitted to keep any confidential information unless they sign the
                                                                                   15 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
                                                                                   16 by the Designating Party or ordered by the Court. Pages of transcribed deposition
                                                                                   17 testimony or exhibits to depositions that reveal Protected Material may be separately
                                                                                   18 bound by the court reporter and may not be disclosed to anyone except as permitted
                                                                                   19 under this Stipulated Protective Order; and
                                                                                   20              (i)    any mediator or settlement officer, and their supporting personnel,
                                                                                   21 mutually agreed upon by any of the parties engaged in settlement discussions.
                                                                                   22
                                                                                   23 8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                                                                                   24        IN OTHER LITIGATION
                                                                                   25        If a Party is served with a subpoena or a court order issued in other litigation that
                                                                                   26 compels disclosure of any information or items designated in this Action as
                                                                                   27 “CONFIDENTIAL,” that Party must:
                                                                                   28              (a)    promptly notify in writing the Designating Party. Such notification

                                                                                                                          -8-
                                                                                                              STIPULATED PROTECTIVE ORDER
                                                                                    1 shall include a copy of the subpoena or court order;
                                                                                    2               (b)   promptly notify in writing the party who caused the subpoena or
                                                                                    3 order to issue in the other litigation that some or all of the material covered by the
                                                                                    4 subpoena or order is subject to this Protective Order. Such notification shall include a
                                                                                    5 copy of this Stipulated Protective Order; and
                                                                                    6               (c)   cooperate with respect to all reasonable procedures sought to be
                                                                                    7 pursued by the Designating Party whose Protected Material may be affected.
                                                                                    8        If the Designating Party timely seeks a protective order, the Party served with the
                                                                                    9 subpoena or court order shall not produce any information designated in this action as
                                                                                   10 “CONFIDENTIAL” before a determination by the court from which the subpoena or
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 order issued, unless the Party has obtained the Designating Party’s permission. The
                                                                                   12 Designating Party shall bear the burden and expense of seeking protection in that court
REED SMITH LLP




                                                                                   13 of its confidential material and nothing in these provisions should be construed as
                                                                                   14 authorizing or encouraging a Receiving Party in this Action to disobey a lawful directive
                                                                                   15 from another court.
                                                                                   16 9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                                                                                   17        PRODUCED IN THIS LITIGATION
                                                                                   18               (a)   The terms of this Order are applicable to information produced by a
                                                                                   19 Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
                                                                                   20 produced by Non-Parties in connection with this Action is protected by the remedies
                                                                                   21 and relief provided by this Order. Nothing in these provisions should be construed as
                                                                                   22 prohibiting a Non-Party from seeking additional protections.
                                                                                   23               (b)   In the event that a Party is required, by a valid discovery request, to
                                                                                   24 produce a Non-Party’s confidential information in its possession, and the Party is
                                                                                   25 subject to an agreement with the Non-Party not to produce the Non-Party’s confidential
                                                                                   26 information, then the Party shall:
                                                                                   27                     (1)    promptly notify in writing the Requesting Party and the Non-
                                                                                   28 Party that some or all of the information requested is subject to a confidentiality
                                                                                                                            -9-
                                                                                                                STIPULATED PROTECTIVE ORDER
                                                                                    1 agreement with a Non-Party;
                                                                                    2                       (2)    promptly provide the Non-Party with a copy of the Stipulated
                                                                                    3 Protective Order in this Action, the relevant discovery request(s), and a reasonably
                                                                                    4 specific description of the information requested; and
                                                                                    5                       (3)    make the information requested available for inspection by
                                                                                    6 the Non-Party, if requested.
                                                                                    7               (c)     If the Non-Party fails to seek a protective order within 14 days of
                                                                                    8 receiving the notice and accompanying information, the Receiving Party may produce
                                                                                    9 the Non-Party’s confidential information responsive to the discovery request. If the
                                                                                   10 Non-Party timely seeks a protective order, the Receiving Party shall not produce any
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 information in its possession or control that is subject to the confidentiality agreement
                                                                                   12 with the Non-Party before a determination by the court. Absent a court order to the
REED SMITH LLP




                                                                                   13 contrary, the Non-Party shall bear the burden and expense of seeking protection of its
                                                                                   14 Protected Material.
                                                                                   15 10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                                                                   16        If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                                                                                   17 Protected Material to any person or in any circumstance not authorized under this
                                                                                   18 Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
                                                                                   19 the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
                                                                                   20 all unauthorized copies of the Protected Material, (c) inform the person or persons to
                                                                                   21 whom unauthorized disclosures were made of all the terms of this Order, and (d) request
                                                                                   22 such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
                                                                                   23 that is attached hereto as Exhibit A.
                                                                                   24 11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                                                                   25        PROTECTED MATERIAL
                                                                                   26        When a Producing Party gives notice to Receiving Parties that certain
                                                                                   27 inadvertently produced material is subject to a claim of privilege or other protection,
                                                                                   28 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                                                                                                                              - 10 -
                                                                                                                  STIPULATED PROTECTIVE ORDER
                                                                                    1 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                                                                                    2 may be established in an e-discovery order that provides for production without prior
                                                                                    3 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
                                                                                    4 parties reach an agreement on the effect of disclosure of a communication or
                                                                                    5 information covered by the attorney-client privilege or work product protection, the
                                                                                    6 parties may incorporate their agreement in the stipulated protective order submitted to
                                                                                    7 the Court.
                                                                                    8 12.    MISCELLANEOUS
                                                                                    9        12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                                                                                   10 person to seek its modification by the Court in the future.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11        12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                                                                   12 Protective Order no Party waives any right it otherwise would have to object to
REED SMITH LLP




                                                                                   13 disclosing or producing any information or item on any ground not addressed in this
                                                                                   14 Stipulated Protective Order. Similarly, no Party waives any right to object on any
                                                                                   15 ground to use in evidence of any of the material covered by this Protective Order.
                                                                                   16 13.    FINAL DISPOSITION
                                                                                   17        After the final disposition of this Action, as defined in paragraph 4, within 60
                                                                                   18 days of a written request by the Designating Party, each Receiving Party must return all
                                                                                   19 Protected Material to the Producing Party or destroy such material. As used in this
                                                                                   20 subdivision, “all Protected Material” includes all copies, abstracts, compilations,
                                                                                   21 summaries, and any other format reproducing or capturing any of the Protected
                                                                                   22 Material. Whether the Protected Material is returned or destroyed, the Receiving Party
                                                                                   23 must submit a written certification to the Producing Party (and, if not the same person
                                                                                   24 or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
                                                                                   25 category, where appropriate) all the Protected Material that was returned or destroyed
                                                                                   26 and (2) affirms that the Receiving Party has not retained any copies, abstracts,
                                                                                   27 compilations, summaries or any other format reproducing or capturing any of the
                                                                                   28 Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
                                                                                                                          - 11 -
                                                                                                              STIPULATED PROTECTIVE ORDER
                                                                                    1 archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
                                                                                    2 legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
                                                                                    3 work product, and consultant and expert work product, even if such materials contain
                                                                                    4 Protected Material. Any such archival copies that contain or constitute Protected
                                                                                    5 Material remain subject to this Protective Order as set forth in Section 4 (DURATION).
                                                                                    6 14.    VIOLATION
                                                                                    7        Any violation of this Order may be punished by any and all appropriate measures
                                                                                    8 including, without limitation, contempt proceedings, and/or monetary sanctions.
                                                                                    9
                                                                                             IT IS SO STIPULATED
                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                        Dated: December 11, 2020                    REED SMITH LLP
                                                                                   12
REED SMITH LLP




                                                                                   13                                               By:      /s/ Steven P. Warner1
                                                                                                                                          Steven P. Warner
                                                                                   14
                                                                                                                                          Attorneys for Defendant
                                                                                   15                                                     SYNCHRONY BANK
                                                                                   16   Dated: December 11, 2020                    HUSSIN LAW FIRM
                                                                                   17
                                                                                                                                    By:     /s/ Tammy Hussin
                                                                                   18                                                     Tammy Hussin
                                                                                                                                          Attorney for Plaintiff
                                                                                   19                                                     Brian Weitz
                                                                                   20
                                                                                   21        FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                                                                                   22
                                                                                        DATED: 12/14/2020
                                                                                   23
                                                                                   24                                         Magistrate Judge Karen E. Scott
                                                                                   25
                                                                                   26
                                                                                   27
                                                                                             1
                                                                                               Pursuant to Central District Local Rule 5-4.3.4(a)(2)(i), filing counsel attests
                                                                                      that all other signatories listed, and on whose behalf this filing is submitted, concur in
                                                                                   28 the filing’s content and have authorized the filing.
                                                                                                                           - 12 -
                                                                                                               STIPULATED PROTECTIVE ORDER
                                                                                    1                                            EXHIBIT A
                                                                                    2                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                                                                    3           I, ____________________ [print or type full name], of ___________________
                                                                                    4 [print or type full address], declare under penalty of perjury that I have read in its
                                                                                    5 entirety and understand the Stipulated Protective Order that was issued by the United
                                                                                    6 States District Court for the Central District of California in the matter of Brian Weitz
                                                                                    7 v. Synchrony Bank, 8:20-cv-01488-JVS-KE. I agree to comply with and to be bound by
                                                                                    8 all the terms of this Stipulated Protective Order and I understand and acknowledge that
                                                                                    9 failure to so comply could expose me to sanctions and punishment in the nature of
                                                                                   10 contempt. I solemnly promise that I will not disclose in any manner any information or
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 item that is subject to this Stipulated Protective Order to any person or entity except in
                                                                                   12 strict compliance with the provisions of this Order. I further agree to submit to the
REED SMITH LLP




                                                                                   13 jurisdiction of the United States District Court for the Central District of California for
                                                                                   14 the purpose of enforcing the terms of this Stipulated Protective Order, even if such
                                                                                   15 enforcement proceedings occur after termination of this action. I hereby appoint
                                                                                   16 ___________________ [print or type full name] of _____________ [print or type full
                                                                                   17 address and telephone number] as my agent for service of process in connection with
                                                                                   18 this action or any proceedings related to enforcement of this Stipulated Protective Order.
                                                                                   19
                                                                                        Date:
                                                                                   20
                                                                                        City and State where sworn and signed:
                                                                                   21
                                                                                        Printed name:
                                                                                   22
                                                                                        Signature:
                                                                                   23
                                                                                   24
                                                                                   25
                                                                                   26
                                                                                   27
                                                                                   28
                                                                                                                          - 13 -
                                                                                                               STIPULATED PROTECTIVE ORDER
